Title: To Thomas Jefferson from Robert Carter Nicholas, 10 November 1775
From: Nicholas, Robert Carter
To: Jefferson, Thomas


                    
                        Dear Sir
                        Virginia 10th. Novr. 1775.
                    
                    I was favour’d with your Letter the other Day by Mrs. Randolph. We had before her Arrival heard of the death of our worthy Friend. The great Load of Business I have had on Hand ever since the Convention obliged me to confine my Correspondence to him, knowing that he would communicate my Letters to the rest of the Associates. The infamous Practice of opening all Letters passing thro’ the Government Post Office made it prudent to write with a confined Pen, contenting myself with Hints and Allusions, instead of aiming at Perspicuity. I had wrote to the late Speaker before he left Virginia desiring that he would take the earliest Opportunity of procuring Paper &c. for the small Notes, viz’ 50,000 @ 2/6 and 50m. @ ⅓ as our Ordinance directs. The Design of the Convention was that the Paper with proper Plates should be sent, that the Money might be struck here, which Gentlemen supposed would give us an additional Security against Counterfeits. By his Letter to me I understood that the Business was in great forwardness and I am in Daily Expectation of receiving the Bills, which are much wanted for small Change. This was not all; we hoped from Mr. Tabb’s Account that there would have been Paper enough of the James River Bank kind to make the full Emission; but he was exceedingly mistaken. When I came to examine it I found it short at least £200,000 allowing many of the Bills to be larger than I would chuse or than will be convenient. I am by the Ordinance restricted to the Use of certain kinds of Paper, so that no other can be issued without the Sanction of a future Convention. Under this Difficulty I consulted with our Committee of Safety, who thought with me that it would be most adviseable to endeavour to procure a sufficient Quantity of proper Paper &c. at Philadelphia, as this Country will not furnish it. This was in part the Subject of my last Letters to the Speaker. I did not confine him to particular Denominations, as I wish’d him to consult  with the best Judges and supposed he would, being on the Spot, be best able to fix the Matter with them in the most proper Manner. I desired that a Proportion of Bills might be small and now see a greater Necessity for this, than when I wrote. Large Bills will be of no Use to the Soldiers. To have a great Number of small ones will make the Paper come dearer, but this will be nothing compared to the Advantage of having the Money made most convenient to the Holders. I have thought of the following Denominations, viz’ 100,000 @ 10s/, 100,000 @ 5s/, 20,000 @ £5., and 25,000 @ 20s/. The sooner this Paper can be had the better, as it will be speedily wanted. Indeed, if our Disturbances continue over the Year I do not know what further Quantity may be necessary. Perhaps it might be better to engage more, but I have no Authority to do it. Excuse me for distinguishing, but I must again tell you that the Paper for the 100,000 small Bills is immediately wanted; the rest as soon as possible. One great Difficulty I labour under is to procure proper Money to defray Expences in other Provinces. It is to be wish’d that the Congress could do something to give our Paper a general Currency and this I should think might be done by establishing an Exchange for the continental Money, a considerable part of which, I understand, is issued upon our Credit, and surely this must be equally good for our own. Besides it is expected, and I think with the greatest Reason, that a just Proportion of the Expences incurr’d for the necessary Defence of this Country will be made a continental Charge. I presume that Many Merchants of Philadelphia must have Money Matters to transact here; it would be most convenient to us if Money could be had there by Drafts upon me to be paid in Virga. Currency; I mean Paper, as Specie is grown so scarce that I can’t undertake Payments in that. If the Paper desired for emitting our Money cannot be had on other Terms I will give my Bills for it; tho’ this I would wish to avoid, if possible.
                    You must have seen in the Papers an Account of the different Occurrences here since your Departure. I could say much were it not for fear of inquisitive Peepers. Our People are likely to be much distress’d for want of Salt. This is an Article so necessary to Life that I think it may be fairly submitted whether it would not be adviseable to give the same Encouragement for it’s Importation as was done for another certain Article. You may have wonder’d that the Lists of Tithables &c. have not been forwarded to our Delegates and perhaps may be more surprized when I tell you of a general Disinclination in People to furnish their Lists. I have not received them from more than three Districts in the whole Colony. It’s a Pity  the Business of the Congress would not permit our Delegates to return home, as I am persuaded they are much wanted in their several Counties. We are all Impatience to hear from Canada. God grant us Success and an happy Issue to your Deliberations. I am constantly interrupted and can only add that I am Yr. Affte. Friend & Servt.,
                    
                        Ro. C. Nicholas
                    
                